DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority under 371 to application No. PCT/NZ2014/000158 filed August 5, 2014. Acknowledgement is made to Applicant’s claim to priority to provisional application No. 62/013,417 filed June 17, 2014 and 62/862,236 filed August 5, 2013. 

Status of Claims 
This Office Action is responsive to the amendment filed on December 22, 2020. As directed by the amendment: claims 1 and 24 have been amended, and claims 41-43 have been added. Thus, claims 1, 5-10, 17-25, 28, 32-38, and 40-43 are presently pending in this application. 
Claim 24 was previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendment to claim 24 obviates the previous rejection under 35 U.S.C. 112(b). Claims 1, 5-10, 17-21, 34, 36, and 37 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Publication No. 2011/0308526) in view of Grashow et al. (U.S. Pub. No. 2015/0182719) in view of Barlow et al. (U.S. Pub. No. 2016/0082214). Claims 22-23 and 40 were previously rejected further in view of Davidson et al. (U.S. Publication No. 2006/0237017). Claims 24-25, 28, 32-33, 35, and 38 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Publication No. 2011/0308526) in view of Guney et al. (U.S.2012/0080035) in view of Grashow et al. (U.S. Pub. No. 2015/0182719). Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “height and or depth”, ln 2 should read --height and/or depth--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movement limiting arrangement in claims 22, 24, 28 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cowling” in claims 23 and 25 is used by the claim to mean a “movement limiting arrangement” (¶ 0126) while the accepted meaning is “a removable metal covering that houses the engine and sometimes a part of the fuselage or nacelle of an airplane.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (U.S. Pub. No. 2008/0196728; hereinafter: Ho’728).
Regarding Claim 41, Ho’728 discloses a mask assembly for an interface used in providing positive pressure respiratory therapy (¶ 0009), the mask assembly comprising: a mask seal (40; Fig. 1-8; ¶ 0055); and a mask shell (12; Fig. 7-8) that supports the mask seal (Fig. 7-8); wherein the mask assembly is configured to be fully positioned lower than a bridge of a nose of a face of a user and to provide an exposed bridge of the nose of the user (Fig. 18; ¶ 0038,0060), the mask seal being connected to the mask shell (Fig. 1-8), the mask seal comprising at least one opening (30, 32; Fig. 1-8; ¶ 0052) configured to provide pressurized breathing gases to an airway of a user in use (¶ 0051), a nasal portion (20; Fig. 1-8) of the mask seal comprising a first paddle (A, Fig. A annotated below), a second paddle (B, Fig. A annotated below), and an upper support surface (C, Fig. A annotated below) being positioned between the first paddle and the second paddle such that an upwardly-open valley (at C, Fig. A annotated below) is defined by the first paddle, the upper support surface and the second paddle, the mask seal further comprising a first decoupling feature (A, Fig. B annotated below) and a second decoupling feature (B, Fig. B annotated below) that laterally mirror one another relative to a central, vertical plane (D, Fig. A annotated below) of the mask assembly, and wherein a gap (C, Fig. B annotated below) is provided between the first decoupling feature and the second decoupling feature.

    PNG
    media_image1.png
    375
    438
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 5 of Ho’728.

    PNG
    media_image2.png
    376
    537
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2 of Ho’728.

Regarding Claim 42, Ho’728 discloses the mask assembly wherein the gap is positioned above a gas inlet (13; Fig. 2) of the mask shell.
Regarding Claim 43, Ho’728 discloses the mask assembly wherein the gap is positioned below the upwardly-open valley (See Ho’728: Fig. 2, 5 and Fig. A annotated, above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 17-21, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Publication No. 2011/0308526; hereinafter: “Ho’526”) in view of Grashow et al. (U.S. Pub. No. 2015/0182719; hereinafter: “Grashow”) in view of Startare et al. (U.S. Pub. No. 2013/0133664; “Startare”).
Regarding Claim 1, Ho’526 discloses a respiratory mask comprising a mask seal (1004, 1012; Fig. 32-34); and a mask shell (1002; Fig. 32-33) that supports the mask seal (Fig. 32; ¶¶ 0097); wherein the mask assembly is configured to be fully positioned lower than a bridge of a nose of a face of a user and to provide an exposed bridge of the nose of the user (¶¶ 0058, 0098; Fig. 27-29), the mask shell comprising a central portion (A, Fig. C annotated below) and a pair of wings (B, Fig. C annotated below) sweeping rearwardly of the central portion (Fig. 32), an opening (1006; Fig. 32) for a connector being formed in the mask shell in the central portion (¶ 0097; Fig. 32), the mask seal being connected to the mask shell (Figs. 32-33), the mask seal comprising an oral opening (1018; Fig. 34) on a lower portion (1004; Fig. 32) and a nasal opening (1016; Fig. 33) on an upper portion (1012; Figs. 32-33), the oral opening being positioned opposite of the opening for the connector (Fig. 33-34) and the at least one nasal upper portion and the lower portion to allow relative movement therebetween at least about a lateral axis that extends in a direction that is substantially perpendicular to a longitudinal axis extending in the front to back direction of the mask seal (¶ 0099).

    PNG
    media_image3.png
    364
    538
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 32 of Ho’526.
Ho’526 does not specifically disclose the respiratory mask wherein the valley being configured to provide an exposed tip of the nose of the user, wherein the first paddle and the laterally mirror each other relative to a central, vertical plane of the mask assembly, and wherein a gap is provided between the two separate features 
Grashow teaches cradle cushion having side stabilizers (10; Fig. 2-3) comprising a first paddle (40A, 41A, 42A, 44A, 46A, 48A) and a second paddle (40B, 41B, 42B, 44B, 46B, 48B; Fig. 2-3)  configured to extend upward above the nares of the user (Fig. 1-3, 8-9) and configured to contact the side of the nose of the user (Fig. 1, 8; Abstract; ¶¶ 0003, 0007, 0030-0031, 0033), wherein the first paddle and the second paddle are configured to seal against the face of the user (Fig. 8; ¶¶ 0030-0031; 0033), and wherein the valley being configured to provide an exposed tip of the nose of the user (¶ 0031; Fig. 9) for the purpose of sealing the cushion to the nares (¶ 0033) and directing any air leakage away from the wearer while blocking the flow of air leakage from the sides of cushion (¶ 0035). 
Startare teaches a mask (70’; Fig. 14-18; ¶¶ 0044-0051) comprising a decoupling feature (78; Fig. 14-18) having two separate features (80A, 80B; Fig. 14-18); wherein the two separate features laterally mirror each other relative to a central, vertical plane (A, Figure D annotated below) of the mask, and wherein a gap (B, Figure D annotated below) is provided between the two separate features for the purpose of allowing the decoupling feature to act as an elastomeric spring that has a specific compression range and controlled stiffness profile (¶ 0047) and allowing the angle of mask to be readily adjusted so that differing nasolabial angles can be accommodated while still providing adequate sealing and comfort (¶0050).

    PNG
    media_image4.png
    406
    549
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 15 of Startare.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory mask of Ho’526 to include the first paddle and the second paddle are configured to extend upward above the nares of the user and configured to contact the side of the nose of the user, the first paddle and the second paddle are configured to seal against the face of the user and the valley being configured to provide an exposed tip of the nose of the user, as taught by Grashow and to include the decoupling feature comprising the two separate features that laterally mirror each other relative to the central, vertical plane of the mask assembly, and wherein the gap is provided between the two separate features, as taught by Startare for the purpose of sealing the cushion to the nares (See Grashow: ¶ 0033) and directing any air leakage away from the wearer while blocking the flow of air leakage from the sides of cushion (See Grashow: ¶ 0035) and allowing the decoupling feature to act as an elastomeric spring that has a specific compression range and controlled stiffness profile (See 
Regarding Claim 5, the modified device of Ho’526 discloses the respiratory mask wherein each of the decoupling features comprises an upper wall portion (A, Fig. E annotated below) positioned directly above a lower wall portion (B, Fig. E annotated below) that are movable toward and away from one another (See Ho’526: ¶ 0099; Fig. 34, See Startare: ¶¶ 0044-0051). 

    PNG
    media_image5.png
    602
    669
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 18 of Startare.
Regarding Claim 6, the modified device of Ho’526 discloses the respiratory mask wherein the upper wall portion and the lower wall portion are generally linear to define a V-shape in cross-section (See Ho’526: ¶ 0099; Fig. 34, See Startare: at 84A, at 84B; Fig. 17, 18).
Regarding Claim 7, the modified device of Ho’526 discloses the respiratory mask wherein the lower wall portion has a curved shape in cross-section (See Ho’526: Fig. 34; C, Fig. E annotated above). 
Regarding Claim 8, the modified device of Ho’526 discloses the respiratory mask wherein each of the decoupling features comprises a first wall portion (A, Fig. F annotated below) and a second wall portion (B, Fig. F annotated below) that are arranged at an angle relative to one another (See Startare: Fig. 17-18).

    PNG
    media_image6.png
    591
    682
    media_image6.png
    Greyscale
 
Figure F, Adapted from Figure 18 of Startare. 

Regarding Claim 9, the modified device of Ho’526 discloses the respiratory mask wherein the first wall portion and the second wall portion cooperate to define an L-shape in cross-section (Fig. F annotated above).
Regarding Claim 10, the modified device of Ho’526 discloses the respiratory mask comprising a curved wall portion (C, Fig. F annotated above) between the second wall portion and a portion of a wall (at B, Fig. D annotated above) adjacent each of the decoupling features (See Startare: Fig. 15, 17, 18).
Regarding Claim 17, the modified device of Ho’526 discloses the respiratory mask wherein each of the decoupling features extends at least to a transition between a side surface (at B Fig. C annotated above; at B, Fig. E annotated above) and a user-facing surface (See Ho’526: 1028; Fig. 34, See Startare: 86; Fig. 18) of the mask assembly (See Ho’526: Fig. 34, See Startare: Fig. 14-18).
Regarding Claim 18, the modified device of Ho’526 discloses the respiratory mask wherein each of the decoupling features extends into the user-facing surface of the mask assembly (See Ho’526: Fig. 34, See Startare: Fig. 14-18).
Regarding Claim 19, the modified device of Ho’526 discloses the respiratory mask wherein the each of the decoupling features defines an invert point near the transition (See Startare: at 84A, at 84B; Fig. 17, 18).
Regarding Claim 20, the modified device of Ho’526 discloses the respiratory mask wherein the each of the decoupling features tapers in height or depth toward the invert point (See Startare: ¶¶ 0032-0033, 0046, 0048; Fig. 17-18). 
Regarding Claim 21, the modified device of Ho’526 discloses the respiratory mask wherein the each of the decoupling features comprises a corrugated arrangement (See Ho’526: 1020; ¶¶ 0099, 0102, See Startare: ¶¶ 0044-0051; Fig. 14-18).
Regarding Claim 34, the modified device of Ho’526 discloses the respiratory mask wherein the each of the decoupling features comprises a first wall portion (See Startare: 82A; Fig. 
Regarding Claim 36, the modified device of Ho’526 discloses the respiratory mask wherein the mask seal comprises a continuous curve that extends substantially from the top of the upper portion to substantially the bottom of the lower portion (See Ho’526: Fig. 33, 34; Examiner notes the patient contact portion is a unitary design that has the continuous curve.).
Regarding Claim 37, the modified device of Ho’526 discloses the respiratory mask wherein the mask seal comprises a user contacting surface that comprises a continuous curve that extends substantially from the top of the upper portion to substantially the bottom of the lower portion (See Ho’526: Fig. 33, 34; Examiner notes the patient contact portion is a unitary design that has the continuous curve.).

Claims 22-23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ho’526 in view of Grashow in view of Startare as applied to claim 1 above, and further in view of Davidson et al. (U.S. Publication No. 2006/0237017; hereinafter: “Davidson”).
Regarding Claim 22, Ho’526 discloses the respiratory mask shown in claim 1 above. 
Ho’526 does not specifically disclose the respiratory mask wherein an interface component, the combination further comprising a movement limiting arrangement that limits movement of the upper portion of the mask seal.
Davidson teaches an oronasal patient interface comprising a mask assembly (17, 42; Fig. 59), in combination with an interface component (21; Fig. 59), the combination further comprising a movement limiting arrangement (134, 135, 136; Fig. 60) that limits movement of an upper portion (17; Fig. 59) of the mask seal (Fig. 59; ¶ 00116) for the purpose of properly aligning the upper portion with the nasal passage (¶¶ 00115-00116). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory mask of Ho’526 to include the 
Regarding Claim 23, the modified device of Ho’526 discloses the respiratory mask wherein the movement limiting arrangement comprises a tether (See Davidson: 134, 135, 136; ¶ 00116; Fig. 59-60; Examiner notes the term “tether” is a line (as of rope or chain) by which an animal is fastened so as to restrict its range of movement. Applicant’s specification describes the tether as a rigid structure (¶ 0127) that limits movement.  Davidson discloses a rigid link (See Davidson: 134, 135, 136) that falls within the definition of “tether” as laid out by Applicant). 
Regarding claims 40, the modified device of Ho’526 discloses the respiratory mask wherein the movement limiting arrangement permits downward movement of the nasal portion of the mask seal relative to the oral portion and limits upward movement of the nasal portion of the mask seal relative to the oral portion (See Davidson: ¶¶ 00115-00116; Examiner notes: Davidson discloses the movement limiting arrangement the limits movement of the nasal portion towards the oral portion, while allowing movement away from the oral portion.). 

Claims 24-25, 28, 32-33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ho’526 (U.S. Publication No. 2011/0308526) in view of Guney et al. (U.S.2012/0080035; hereinafter: “Guney”) in view of Grashow (U.S. Pub. No. 2015/0182719).
Regarding Claim 24, Ho’526 discloses a respiratory mask comprising a mask assembly (1000; Fig. 32-34) comprising a mask seal (1004, 1012; Fig. 32-34) and a mask shell (1002; Fig. 32), the mask assembly configured to be positioned on a face of a user covering the nose and mouth of the user (Fig. 27-30, 32; ¶¶ 0058, 0097), the mask shell comprising a central portion (A, Fig. C annotated below) and a pair of wings (B, Fig. C annotated above) sweeping rearwardly of the central portion (Fig. 32), an opening (1006; Fig. 32) for a connector being formed in the mask shell in the central portion (¶ 0097; Fig. 32), the mask seal being connected to the mask shell 
Ho’526 does not specifically disclose the respiratory mask comprising a frame assembly coupled to the mask assembly, the frame assembly configured for connection to a headgear; a movement limiting arrangement that permits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in a downward direction but limits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in a upward direction, opposite the downward direction;  wherein the first paddle and the second paddle are configured to extend upward above the nares of the user and configured to contact the side of the nose of the user, and wherein the first paddle and the second paddle are configured to seal against the face of the user.
Guney teaches an adjustable mask system comprising a frame assembly (A, Fig. G annotated below) coupled to a mask assembly (B, Fig. G annotated below), the frame assembly downward direction but limits movement of the upper portion of a mask seal (418; Fig. 26-4) relative to the lower portion of the mask seal in a upward direction, opposite the downward direction (¶¶ 0028-0029, 0240-0243; Fig. 26-3 to 25-26-7; Examiner notes: Guney teaches the movement limiting arrangement that adjusts the height of the mask assembly by permitting downward movement in the downward direction and upward movement in the upward direction of the upper portion relative to the lover portion and setting a limit (i.e. a restraint) to that upward in the upward direction and downward in the downward direction movement of the upper portion at a desired height.) for the purpose of adjusting the size and/or shape of the mask seal to achieve a “one-size-fits-all” mask system (¶¶ 0240-0243). 

    PNG
    media_image7.png
    388
    503
    media_image7.png
    Greyscale

Figure G, Adapted from Figure 26-4 of Guney.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify respiratory mask of Ho’526 to include the frame assembly coupled to the mask assembly, the frame assembly configured for connection to the headgear; the movement limiting arrangement that permits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in the downward direction but limits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in the upward direction, opposite the downward direction, as taught by Guney and the first paddle and the second paddle are configured to extend upward above the nares of the user and configured to contact the side of the nose of the user, the first paddle and the second paddle are configured to seal against the face of the user and the valley being configured to provide an exposed tip of the nose of the user, as taught by Grashow for the purpose of adjusting the size and/or shape of the mask seal to achieve a “one-size-fits-all” mask system (See Guney: ¶¶ 0240-0243). and sealing the cushion to the nares (See Grashow: ¶ 0033) and directing any air leakage away from the wearer while blocking the flow of air leakage from the sides of cushion (See Grashow: ¶ 0035), respectively.
Regarding Claim 25, the modified device of Ho’526 discloses the respiratory mask wherein the movement limiting arrangement comprises one of a ratchet assembly (See Guney: ¶ 0241; Fig. 26-3, 26-4).
Regarding Claim 28, the modified device of Ho’526 discloses the respiratory mask wherein the movement limiting arrangement comprises portions located on both lateral sides of the mask assembly (See Guney: Fig. 3-2, 26-3, 26-4). 
Regarding Claim 32, the modified device of Ho’526 discloses the respiratory mask wherein the mask seal comprises a continuous curve that extends substantially from the top of the upper portion to substantially the bottom of the lower portion (See Ho’526: Fig. 33, 34; Examiner notes the patient contact portion is a unitary design that has the continuous curve.). 
Regarding Claim 33, the modified device of Ho’526 discloses the respiratory mask wherein the mask seal comprises a user contacting surface that comprises a continuous curve that extends substantially from the top of the upper portion to substantially the bottom of the lower portion (See Ho’526: Fig. 33, 34; Examiner notes the patient contact portion is a unitary design that has the continuous curve.).
Regarding Claim 35, the modified device of Ho’526 discloses the respiratory mask wherein the movement limiting arrangement comprises portions located on one or both lateral sides of the frame assembly (See Guney: Fig. 3-2, 26-3, 26-4).
Regarding Claim 38, the modified device of Ho’526 discloses the respiratory mask wherein the decoupling feature comprises a first wall portion (B, Fig. B annotated above) and a second wall portion (B, Fig. B annotated above) wherein the first wall portion comprises a different thickness to the second wall portion (See Ho’526: Fig. 34). 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the two separate features laterally mirroring each other relative to a central, vertical plane of the mask assembly, and wherein a gap 

Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant asserts that the adjustment mechanism (425; Fig. 26-4) of Guney fails to disclose “a movement limiting arrangement that permits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in a downward direction but limits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in a upward direction, opposite the downward direction”, as recited in ln 25-28 of independent claim 24 because the adjustment mechanism of Guney permits freely reversible movement both upward and downward, Pg. 12.  Examiner respectfully disagrees.  Firstly, the adjustment mechanism of Guney is adjustable, that is the adjustment mechanism restrains (i.e. limits) the movement of the upper portion of the mask seal relative to the lower portion at a particular distance. This distance is maintained until adjusted. Thereby, the adjustment mechanism limits the movement by permitting movement of the upper portion of the mask seal relative to the lower portion of the mask seal in a downward direction but limits movement of the upper portion of the mask seal relative to the lower portion of the mask seal in an upward direction, opposite the downward direction to specific restrained (i.e. limited) distances that adjust the size and/or shape of the mask seal to achieve a “one-size-fits-all” mask system (See Guney: ¶¶ 0240-0243). 
Secondly, Applicant asserts the adjustment mechanism of Guney fails to disclose the movement limiting arrangement as claimed because the adjustment mechanism of Guney is not a movement preventing element (emphasis added) that prevents freely reversible movement of the upper portion of the mask seal relative to the lower portion of the mask seal.  This is mischaracterization of both the claimed subject matter and of the prior art of Guney.  Specifically, Applicant discloses movement limiting arrangements (¶¶ 0027-0039, 0120-0127) that puts an upper constraint on the upward movement of the upper 
Examiner suggest amending claim 24 to capture the movement limiting arrangements, when engaged, setting an upper limit to the relative movement between the upper portion of the mask seal and the lower portion of the mask seal to better capture and distinguish the instant invention.
Examiner reiterates the suggestion to amend claim 24 to include the movement limiting arrangement limiting the upward movement based on “gas pressures” being above or below a “threshold pressure” as described in Applicant specification ¶¶ 0120-0124 to better capture the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (WO2013/128324) discloses an oral-nasal mask comprising a movement limiting arrangement (112,120, 122, 124; Fig. 4-5) which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785